Citation Nr: 0424938	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  00-12 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation of low back 
syndrome, currently rated as 40 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

During the pendency of this appeal the RO increased the 
rating assigned to the veteran's low back disability from 20 
percent to 40 percent, effective January 31, 1999.  On a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of a 40 percent rating is not a full grant of the 
benefit sought on appeal, and since the veteran did not 
withdraw his claim of entitlement to an increased rating, the 
matter remains before the Board for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran is service-connected for low back syndrome and is 
in receipt of a 40 percent rating for such disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295-5292.  
The veteran contends that his back symptomatology is more 
severe than reflected by the currently assigned percentage 
rating.  Specifically, he claims that he is entitled to a 60 
percent evaluation under Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome based on incapacitating 
episodes.  The veteran indicates that he has daily lumbar 
discomfort, described as an ache.  He also claims to have 
intermittent radiating discomfort down the lateral aspect of 
the right and left thighs before terminating at the knees.  
The veteran describes having limited range of motion and 
indicates that he can no longer participate in sports.  He 
also states that he receives pain medication and muscle 
relaxers.  As such, the veteran contends that he is entitled 
to a rating in excess of 40 percent for his back disability.  
Additionally, the veteran contends that he is entitled to a 
TDIU on the basis that he is unemployable as a result of his 
service-connected disabilities, to specifically include his 
back disability.  

Regarding the veteran's claim of entitlement to a TDIU, the 
Board observes that a May 2002 rating decision denied such 
benefit.  Thereafter, a notice of disagreement was received 
in June 2002.  In April 2004, the RO issued a supplemental 
statement of the case addressing the issues of entitlement to 
an increased evaluation of the veteran's low back syndrome, 
currently evaluated as 40 percent disabling, and entitlement 
to a TDIU.  There is no indication that the RO issued a 
statement of the case or that the veteran submitted a 
substantive appeal regarding his claim of entitlement to a 
TDIU.  Instead, the issue was included in the April 2004 
supplemental statement of the case.  Regulations provide that 
in no case will a supplemental statement of the case be used 
to announce decisions by the agency of original jurisdiction 
on issues not previously addressed in the statement of the 
case, or to respond to a notice of disagreement on newly 
appealed issues that were not addressed in the statement of 
the case.  38 C.F.R. § 19.31(a) (2003).  Therefore, as 
correctly pointed out by the veteran's representative in a 
July 2004 communication, the issue of entitlement to a TDIU 
has not been perfected for appeal and remand for issuance of 
a statement of the case on this issue is necessary, pursuant 
to 38 C.F.R. § 19.31(a).  See Manlincon v. West, 
12 Vet. App. 238 (1999).  This issue will be returned to the 
Board after issuance of the statement of the case only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Pertinent to the veteran's claim for an increased rating for 
his back disability, the Board observes that in his February 
2000 notice of disagreement he requested a personal hearing 
before a Hearing Officer at the RO.  In June 2000, the 
veteran was sent a letter indicating that his requested 
hearing was scheduled for July 27, 2000, at the Cleveland RO.  
Thereafter, the veteran's representative indicated that the 
veteran wished to have his hearing rescheduled at the 
Cincinnati VA Contact Office.  In late June 2000, the veteran 
was advised that his hearing scheduled for July 27, 2000 was 
canceled due to the unavailability of Hearing Officers.  The 
veteran was informed that his hearing would be rescheduled 
and if he so requested, his hearing may be rescheduled for 
the Cincinnati office.  In July 2000, the veteran was advised 
that his personal hearing was rescheduled for August 30, 
2000, at the Cleveland RO.  In August 2000, prior to his 
scheduled hearing, the veteran received a letter informing 
him that his August 30, 2000 hearing was canceled due to the 
unavailability of Hearing Officers.  The letter indicated 
that that he would be notified shortly of the date and time 
of his rescheduled hearing.  Such hearing has not been 
scheduled and there is no indication that the veteran has 
withdrawn his request for a hearing before the RO.  As such, 
remand is necessary for clarification of the veteran's 
continued desire for a hearing and scheduling action as 
appropriate.  

Also, evidence in the claims file indicates that the veteran 
applied for, and was denied, Social Security Administration 
(SSA) disability benefits.  At his March 2004 VA examination, 
the veteran indicated that he was appealing this 
determination via his personal attorney.  Also included in 
the claims file is a March 2002 letter from the Office of 
Personnel Management (OPM) indicating that the veteran's 
application for disability retirement was approved.  It is 
unclear if all medical evidence relied on in support of the 
SSA and OPM determinations is associated with the claims 
file.  Additionally, the veteran's representative indicated 
that if the veteran receives vocational rehabilitation 
benefits, such records should be considered in connection 
with the veteran's appeal.  Therefore, while on remand, any 
SSA and OPM disability determinations, to include the medical 
records relied on in making such determinations, as well as 
any VA vocational rehabilitation records pertinent to the 
veteran, if such exist, should be obtained and associated 
with the claims file.  Finally, the Board observes that the 
most recent treatment record contained in the claims file is 
dated in December 2001.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  As such, all 
contemporary medical records, as well any other outstanding 
records of relevant medical treatment, should be obtained for 
consideration in connection with the veteran's appeal.


For the above reasons, the case is REMANDED for the 
following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to a TDIU.  The veteran should be advised 
of the time period in which to perfect 
his appeal.  Only if the veteran's appeal 
as to this issue is perfected within the 
applicable time period, then it should 
return to the Board for appellate review.

2.  The veteran should be contacted and 
requested to clarify whether he still 
desires a personal hearing before a 
Hearing Officer at the RO in connection 
with his appeal regarding his back 
disability, and, if so, he should state 
whether he would like the hearing to be 
held in Cincinnati or Cleveland.  
Thereafter, the veteran should be 
scheduled for such hearing in accordance 
with his request. 

3.  The RO should, in any case, obtain 
from SSA and OPM any determinations 
pertinent to the veteran's claim for 
disability benefits, as well as any 
medical records relied upon concerning 
those claims.  A response, negative or 
positive, should be associated with the 
claims file.

4.  The RO should ascertain whether the 
veteran is in receipt of VA vocational 
rehabilitation benefits.  If so, the RO 
should obtain and associate with the 
claims file the veteran's vocational 
rehabilitation records.

5.  Also, the veteran should be contacted 
and requested to identify all current and 
past VA and non-VA medical providers who 
have examined or treated him for his back 
disability.  The RO should take the 
appropriate steps to obtain identified 
records, specifically those dated since 
December 2001, not already associated 
with the claims file.

6.  The RO should then conduct any 
additionally-indicated development, to 
include affording the veteran any 
contemporary examinations deemed 
necessary for the appropriate 
adjudication of the claims.

7.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his claims, 
and indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file.  The veteran should be 
requested to submit all evidence in his 
possession pertinent to the appeal.  

8.  After completing the above, the 
veteran's increased rating claim should 
be re-adjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02. 



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


